Title: From John Adams to Boston Patriot, 1809
From: Adams, John
To: Boston Patriot



Sirs

You very well know, that the Publication of my Letters in Pamplets and Numbers, was a project of your own, without any previous Knowledge or Consent of mine. You had an undoubted write right to do this or to make any this Use of them or any other you pleased; because I had given them to you and to the World. But in your “Introductory Remarks by the Publishers” to the first number you have admitted some Mistakes that must be corrected. That Adams had arranged the documents relative to those negotiations, which terminated in the Acknowledgment of our Independence, is certainly erroneous. His Letter Books it is true and many Bundles of original Letters and other Papers had not been destroyed,  but they had been packed in many Trunks in perfect Chaos of Confusion and transported from France to Holland from Holland to England and from England to America, without being arranged or even and many of them without being opened; and I had no Thoughts of arranging them, nor committed one Line to writing with a design of publication till I was driven to the necessity of doing Something in my own defence, at the very time when I began my Correspondence with you.
That “he had prepared his defence against the Charges of General Hamilton” is another error. It is true that within the first three Weeks after I Saw the Pamplet which was first At Philadelphia in my Way to Washington in 1800; after Octr. 27 the date of my Letter . Overwhelmed as I was with Business and Ceremony, and persecuted as I was by British and French Factions, and by Federal and Republican Jacobinical Factions too, all roaring out incessant Rage and Fury against me: I found Leisure Moments by night or by day, to commit to paper a few minutes which might enable my Children to estimate the Profligacy of that Hamiltons Libel. But these Minutes I had not revised, and had no Intention of publishing them, or any Thing else upon political Subjects, untill I found that Malignity was insatiable; that I could not be Suffered to Sleep in peace, in my hermitage though in absolute Retirement in my Hermitage and in total Inactivity. I then thought I might as well fight my Way to the grave, as I had been compelled to fight it from my Cradle; with Such feeble Instruments and Armour as I possessed, and under the Imbecillity of Mind and Body of a Sixteenth Lustre. Whether the writer in the Baltimore Federal Republican, an Extract from whose Essay, you published in your Patriot of April 7th 1809; was John Henry or one of his Colleagues and fellow Missionaries from Qubeck or St. James’s, I know not. But, whoever he was he repeated So many much of the Lies and Slanders Impudence of Alexander Hamilton, that I thought proper to take some notice of them it; and having once entered the Lists I found myself in the Situation of the celebrated Frederick, who finding  himself in danger of  threatened with a W with a War with The Empire; who Sent a Message to Marie Theresa, or and her Son Joseph: “that though he found it difficult at his advanced age to mount his Horse; but yet when once on, it was more it was more difficult Still for him to dismount.”
The greatest of all Liars has Sometimes Spoken Truth; and this little one of Baltimore has unfortunately for himself and his Employers told one Truth, viz, that “Adams never was a favourite with the leading Men of the federal Party.” “He was not selected by them, as the Candidate for the Presidency in 1796.”  It is true he was not Sincerely Selected by them because he was not a Tory; nor a Tool; but it is equally not because they loved him, but true that he was hypocritically Selected by them and because they knew they could carry no other and because their Memories and Consciences informed them that they owed to him their Existence in this Country. Washington was no more Selected by them by Choice than Adams. Washington never was any more than their Stalking Horse. Hamilton was their Man. Hamilton was the Centre of all their Schemes and Intrigues: Washington and Adams, were both and alike embraced by them in appearance; but neither for his own Sake. It was merely to make use of them as Stages in a Scaffolding to raise Hamilton to the Command in Chief in the Army in order to be President of the United States, and in course as I believe to be to be King or Lord Lt under a “Prince of” the Gulph,—that Adams never was and never would be and never could be a “Leader” or a Slave of Party is most true, and most certain His whole Life is a demonstration of it. It is equally true that Washington never was the Leader of any Party in America. He has been made by one Party, a Doge of Venice a head of Wood, a painted head of a Ship, but he never was the Captain, the Pilot or the Helmsman of any Party.
Whether Adams had Talents to govern a Nation, Shall not be determined Quebec nor St James’s in Great Britain nor in France much less in Quebeck or Hallifax; but by all the rest of Europe and a great and glorious Prince Trybunal, far Superiour to any of them in Wealth and Power and especially in Wisdom and Virtue; I mean that of Prince Posterity in North America. As to Adams’s Popularity when he was chosen President Vice President, he had been for twenty fifteen years as popular in Pensilvania, Virginia and South Carolina as he ever was in Massachusetts. It was not Adams who ruined the Federal Party, but the Ambition and Avarice of its “leading Men” and their obstinately mistaking the Paramour of Madam Reynolds for The President of The United States. It was so far from being true that the Federal Party was responsible for his Acts, that he was made responsible for their Acts and for Acts of Congress of Congress which those leading Men at the Instigation of Hamilton procured to be enacted which Adams The President had not recommended and which he could not negative without throwing the government and the Nation into Confusion, and Convulsions. He was also made responsible for Executive Acts, much against his Inlination, but which he could not avoid without an open quarrel, with all those leading Men, reinforced by the trancendent Popularity and irresisable Power of Washington, who had been deceived by them to place himself at their head. To this cause it is to be ascribed that Adams was made responsible for the Appointment of Hamilton to be the first Major General over the heads of all the Old Generals and other Officers of the revolutionary Army: A Measure which Washington insisted on, as he did on several other Appointments and Refusals of Appointments, in a manner most unjust indecent and impolitick.
That “the leading Men of the federal Party,” had “turned their Eyes to Mr Jay, and would have nominated him for the Presidency is as gross a lie as ever was told by Hamilton or Henry. This is so false, So grossly and impudently false, that Mr Jay was deliberately Sett aside. I myself frequently proposed to these “leading Men of the Federal Party to nominate Mr Jay. I asked in particular one of the most intimate and confidential Friends of Alexander Hamilton, why do you not run Mr Jay? I was answered, “Why! We really look upon Mr Jay as a degraded Character. Degraded? what do you mean? How degraded? “Why he has given Offence to the Southern States, by his negotiations concerning the Mississipi; his Treaty with Great Britain is extreamly unpopular; and he is moreover become a religious Fanatick and devotes his time to the Study of the Prophesies.”
The Truth is, that Hamiltons Soul was corroded by that ardent Sublimated Spirit of Ambition, that Subjugates every Thing to its own Interest; and considers every Man of Superior Age and merit, or who had the reputation of Superiour merit, as its Enemy. To remove out of his Way all Such impediments and Obstructions he had once laboured to destroy the Reputation of Washington both as a Soldier a General and a Statesman, But finding his Efforts to that end ineffectual, he sought him again and partly by flattery and partly by terror, i.e by threats of publishing Pamphlets against him, he obtained Confidence or difference enough to enable him to make a Stalking horse, to conceal himself from his Game. From the same motives and with the same View, he Secretly opposed and Slandered Adams even from the time year of his Arrival from Europe. From the same motives and with the same view, he began to propagate Suspicions of Atheism and Infidelity against Jefferson from the time of his arrival from France. With the same view and from the same motives, after he had cooperated with Mr Jay long enough to lead him into measures which were Somewhat unpopular, he took Advantage to give him the go by with insinuations of Unpopularity fanaticism and Prophecies. “Lincoln was Sleepy and lethargick” “Gates was an old Dotard,” “Knox had no Talents” &c &c &c Such were the fashionable Conversations of Hamilton and all his Satellites, Tools and Slaves. Moreover Billy Smith was a Bankrupt and a Speculator and a Livingstonian and a Burrite, a Jacobin, North was not much, Burr was a Cataline, a Bankrupt, an unprincipled Scoundrell, a damn’d Rascall and a Devil, and Yet they voted for him 37 times to be President of the Unitid States; Pickering and Dayton though never favourites, were became So complaisant to Hamilton that they would pass Muster. Brooks of Medford, nominated by me to the Senate for a Major General, though acknowledged on all hands to be one of the ablest and most meritorious Officers, could not be approved by the Senate; but as they dared not to negative him, they hung him up, where like the fabled Coffin of Mahomet, he is Suspended half Way between the floor and the Cieling, an eternal monument of the Character of that Senate and the temper of those Times. General Peter Muhlenburg though universally allowed to be an honest Man and an excellent Officr must have no Appointment in the Army, though recommended by me, and by other Men of good better Judgment and great Worth.
Again; Alexander Hamilton by his persecutions of Clintons Livingstons, Burr, Gates Smith, drove them into the Arms of Virginia and the Southern States. George Clinton is has been one of the most important Characters, that ever has existed in North America in the Nation. With a Strong Mind, a brave intrepid heart, with Understanding and information enough to Satisfy his Party, he has been Supported by it with more Uniformity Constancy and Perseverance than any Man in America. Hancock Bowdoin, Sam Adams, Jay Livingstons, Lees, Henry, Rutledges, Gadsdens, Pinckneys; Washington himself; no Man has ever been Supported in North America like George Clinton. Washington himself with all his real Merit, all his Advantages of Person Manners and Fortune, and all his Million of Puffers, all his Statues, Mausoleums and Benevolent Societies, nay with his ten thousand officers of his Army all Sworn to trumpet him to the Skies; nay with all his funding Systems and banking Systems by which he chained all the avarice of the Nation to his Carr: Washington himself has never been Supported with the Steadiness, that has uniformly held up George Clinton.  I could devellope the Interests in the State of New York that have produced this Effect. But I forbear at present. Religion and religious Sects enter into all our Politicks, in every State; and in none more than New York. Land and Land Speculation enter into all our Politicks and no where more than in New York; Money, Funds, Stocks, Banks enter into all our Politicks and in no State more than in New York. And where is the Solon, the Lycurgus, the Montesquieu or the Lock that can fathom the depths of this Abyss?
Alexander Hamilton was embraced puffed, trumpeted panegyrisid followed by New England as her Saviour and Clintons, Livingstons, Burrs, Smith’s, Edwards’s calumniated persecuted, thwarted, opposed, as Enemies of their Country, as Jacobins Democrats, Disorganizers, Revolutionists, &c. By these Means Clinton and New York have been driven into the Arms of Virginia. Virginia owes more to Alexander Hamilton and the Essex Junto than to all the rest of America, for that excess of Power and emolument which has been lavished upon her for so many years. Pensilvania and Virginia was driven into the Arms of Virginia and Democracy, by the Same Hamilton, and his Essex Junto. Here let me explain myself. By the Essex Junto I do not mean Stephen Higginson George Cabot, Theophilus Parsons, and Jonathan Jackson, only: for though these were the four main Pillars, the four mighty Oligarchs of that Faction in Boston, they would have been of little consequence without their Allies in every State in the Union. I Warrant you there is an Essex Junto in Orleans Tennessee, and Kentucky and in every State in the Union as well as in Pensilvania, New York, Boston and Rhode Island. By an Essex Junto I mean all the Anglomanes and Antigallicans; all who believe that Britain can do no wrong and France no Right; all who love England and Englishmen and especially Scotland and Scotchmen like Brothers, and hate and loath France and Frenchmen like Toads and Snakes and Monsters and Demons; or in other Words, all who wish for an Allyance Offensive and defensive with Great Britain and for eternal War with France. This Party is in New York and Philadelphia in Ohio and Indiana, in Quebeck and Montreal as well as in Boston. The only difference is the People of Boston are more homogenious have more intelligent Leaders, are better united, are more consistent, and I really fear I must add have more honesty and Principle at Bottom; though there is not much to boast of in this respect in this or any other Party that ever existed.  I have now explained what I mean by the Essex Junto. It is not peculiar to Boston or the Massachusetts; to Connecticut, where it is more decidedly powerful and irresistable; to New York where it was Supported by Hamilton alone; to Philadelphia, where it has been chiefly confined to the City the Quakers and Proprietors: but it extends to the Wabash and the Miami, to the Missouri and the Amelia Island, to Passimaquadi and St Marys, to East and West Florida as well as to Hallifax and Upper Canada. Such and So extensive is this Combination of Essex Junto’s, which has already done So much Mischief in North America and will continue to endanger her essential Interests and destroy her happiness, if it is not watched, checked ballanced and controuled by more comprehensive and universal Interests and counsels. Far from wishing its annihilation, I am sensible it can be controuled only by an opposite Interest, quite as interested, quite as uncontroulable quite as dangerous quite as destructive. Neither can be effectually contrould and kept within its own bounds, but by a third Power. This Power or a Semblance of it is in being but So shackled, by Senates and Counsels and popular Prejudices—that it is inefficient and So incompetent to its necessary purposes, that it is a mere Puppet a mere Catts Paw in the hands now of one Party and then of another.
But to return. From the year 1774 to the Year 1780 there had been a cordial harmony of Principles, Opinions and Affections between the People of Massachusetts and the People of Virginia, as well as between the Delegates of those States in Congress. Pennsilvania as far as Quakers and Proprietarians would permit, united with Massachusetts and Virginia. New York, while represented by Phillip Livingston, Louis Morris, Floyd Sometimes concurred with Massachusetts Virginia and Pensilvania, New Jersey and Delaware were kept tolerably Steady by Boudinot and McKean, though constantly agitated and fluctuated by the Tories in New York Pensilvania and Delaware. But no sooner was New York evacuated by the brittish Forces and the Test Act in Pensilvania repealed than Hamilton buoyed up by all the Scotch and English and all the American Tories, Set himself to over bear all the Whigs. He espoused the cause of the Refugees and Tories by his Series of Papers under the Signature of Phocion, and by those Essays attracted the confidence of all the English Party in America, and all the Antiamericans in England Scotland and Ireland; all whose Puffs and trumpets have been employed to Spread and exalt his fame, from 1783 to 1812. He was followed, by all the Tories on the Continent, as false Messiahs were always followed by the Jews. Our Massachusetts Counties of Essex Worcester and Hampshire which had all along been the most toryfied Counties in the Province, now became Hamiltonians. The Clergy a majority of whom had allways been Hutchinsonians and had very reluctantly been compelled to become Whigs, now became generally Hamiltonians. Connecticut, whose Presbyterian Clergy and Patrician Politicians had always been tories, and kept back that Colony from National Councils longer than any one in the Union, except Georgia where honest Gratitude for Royal Bounty had for Sometime a great and dangerous Effect, now became piously And devoutly, and Presbyterianally Hamiltonian. I request any one to look into the Journals of Congress in the Years 1782. 1783. 1784. 1785. 1786. 1787. and he will find that Tories had got Possession. Look at the Delegates from Massachusetts. Call over their Names. You will there find the origins of the hatred against Governor Gerry. You will there find the Names of the Men who became the bosom Friends, the intimate companion, the great Supporters, and the eternal Puffers of A. Hamilton. There you will find the origin of those Plotts, combinations or conpiracies, by which forty thousand Pounds has been made in commissions by one Man who was then a Member of Congress, from Boston, by the recommendation of Hamilton; by which funding Systems have been divised, to throw dollars by the hundred thousand if not by the million into the hands of , who never wet a finger for them; per Saltum in the twinkling of an Eye, by the magical Spring of a financiering Net; there you will find the origin of those Banks and Banking Systems, by which enormous fortunes have been made by Individuals, out of the Pockets of the innocent and ignorant part of the Community; by which a Swindling, pocket picking Paper has become the circulating Medium of commerce, through the Nation, as much wore than Old Tenor and continental currency, as the depreciation of the latter was the profit of the Public, but that of the Bank Bills accrued wholly to a few Speculating Individuals. Hence Eight Per Cent has been paid by this Nation to Forreigners on Eighteen Millions of Dollars, though a Clamour was justly raised against a Public Loan of five millions only at Eight per Cent; and though Eight per Cent and much more has been paid to an hundred other Banks, without a murmur; hence those enormous Piles of Bricks at the Old Manufactory House now Yclept Hamilton place; hence those Splendid Palaces on Mount  Vernon So called, formerly Bacon Hill and Mount Whoredom; hence India Wharves, broad Streets, Exchange Buildings, and innumerable other eternal Monuments erected in honor and devoted to the Worship of the God Mammon. Hence Monuments, Mausoleums, Statues, Busts, Pictures, orations, Panegyricks, mock Funerals and benevolent Societies. Hence thousands of Libels; hence Dinners to Jackson to Pickering and many others; Thus Dinners, Clubbs, caucus’s Statues, Pictures, priviledged Corporations, Seditious preachers, mercenary orators, foreign Spies, and Swindling Banks govern, or rather divide and confound our Country. There was once a ray of hope, in the Republican Party in this State that a Check might be found to this devouring flame in which Morals Religion, Publick Interest Public Spirit, public and private honor, Stability of public and private Property, the Integrity and Independence of Elections, the Impartiality of Universities Colledges, Philosophi Academies, Agricultural, Historical and Medical Societies, Militia Divisions Brigades, Regiments Companies, Insurance Offices Fire Clubbs and even of the Sacred task has been diminished if not destroyed.
But, horrid to relate, A Skinner and a Bidwell were found accessible to federal temptations, and Since that the Republican Party have rolled themselves over in as deep a mire as their Antagonists. The case is now hopeless, and a Scale of depreciation for Bank Bills has become as necessary as it was for continental Currency.
The profligate Hireling goes on “The federal Party were considered responsible for his (Adams’s) Acts.” This was so far from Truth, that Adams was made responsible for Alexander Hamiltons Acts, for an army which he never recommended, but abhorred, for an Eight per Cent Loan that grieved him to the heart, and afterwards for Washington’s Acts in Appointments and Rejections in the Army, which he could not prevent: an Hamilton and a Senate Standing in the Way.
“The Federal Party responsible for the Mission to France in 1799”!!! A Mission conceived and executed in opposition to every one of this Scriblers “leading Men among the Federal Party”! This measure brought no ridicule upon the Administration. It excited grief and rage and Vengeance no doubt in John Henry and every British Emissary Emissary in the United States as well as in the governor of Canada, Mr Canning and Lord Liverpool; but no ridicule. It is scarcely true, that “the heads of Departments ever remonstrated against any of his Measures; the most of them gave their opinions against the Nomination of Mr Gerry, thre or four three of them were opposed to the Embarkation of Mr Elsworth and Mr Davie when they were both ready to go, and the Frigate was ready and waiting to carry them; and they were all against the Pardon of Fries and his three miserable ignorant deluded German Companions. These three Acts I Adams was obliged to take upon myself himself and every one of them constitutes a considerable Share to the consolation of my his Life. I would not now have to reflect upon myself for having omitted any one of them, to be President of U.S. forever. I never think of any one of them without Joy, Exultation and conscientious Satisfaction. That I ever abused any one of the heads of Apartments is a Lie. One only, and that but once, had reason to complain even of a harsh Expression. I removed but one. Two resigned. One of whom repented of his resignation almost as Soon as he had made it and wanted to come in again.
“Adams obtruded himself, on the Federal Party”! This is another Lie. He never obtruded himself on any Party or any Society. He never in his Life Solicited or asked an Appointment or a vote. He never accepted an Office but with the Utmost reluctance. When he was first chosen a Representative by the Town of Boston in 1770, when he was chosen a Delegate in Congress in 1774, When he was first Appointed in 1777 to go as a Minister Plenipotentiary to France; when he was appointed in 1779 to go to Europe as Ambassador for Peace, in every one of these cases he considered himself a Sacrifice as much Agamemnons Iphigenia or as Jephtha’s Daughter.
“Adams obtruded himself on the federal Party”! No Federalist could have said this. None but a british Spy could have Said this. Some corrupt hireling, who would write any thing for his pay, for or against any Man or any cause. So far is this from truth, that the federal Party owe all that they have been to him. Without him they would have been of very little consequence in the Convention which formed the constitution of Massachusetts in 1779. Without him, they would have had neither governor or Senate; but a Government in one Centre, i.e. in one Representative Assembly And what havoc such a Government would have made of them may be easily conjectured. Without him many leading Men among them would have been forever banished from this Country at the Peace. Without him the National Constitution would never have been made; and even if made, would never have been adopted by the States. Without him their Administration of Washington could not have been Supported one year. Without him, the Object of their Stupid Idolatry Hamilton, might have returned to Scotland and been an Edinburgh Reviewer. I shall be indighted by one half the Nation for all these Instances, as high Crimes and Misdemeanors if not as capital offences. All the defence I can make is, that I acted according to the best Lights I had, to the best Judgment of my Mind and to the clearest dictates of my Conscience. The Truth is that without me, they would not have had even that Weight and Influence in the Nation nor in this State, nor in the Government of either, that their Talents their Property and their general good Characters ought to have. But I blush to Say that without my Support of Washingtons Administration they would never have obtained the Funds nor Banks by which they have built their Mount Vernons, the India Wharves, their broad Ways, their Exchange Buildings and their Splendid Villas. But, enough of this paultry Scribbler. I proceed to another of more Consequence. The Scottish creolean libel, in the very first paragraph of the first page of it, tho unintelligible to the greater part of Readers, explains to any one acquainted with the secret history of the Election in 1800, the dark and hypocrittical Intrigues of the libeller, in that infamous transaction. It explains also the motive, design and End of his composing at that time the libel out of Materials that his black hearted Malice had been collecting for twenty years, vizt, vizt. to turn out Adams and bring in Pinckney. A design however that he dared not avow; because the Name of Adams was indispensable. Without that he knew he was undone. Without that Jefferson was to be President in Spite of all he could do; I had almost Said in Spite of fate. The Name of Adams must be used in the Election by the People, to Secure the Votes of the Sincere, honest, disinterested, federalists and Republicans too, to give an equal Vote to Adams and Pinckney, that the final decision might be made by the House of Representatives. But when that critical Moment Should arrive this Libel was to be put into the hand of every Member of the House that could be trusted, that at least one vote might be alienated by it from Adams and given to Pinckney. His vanity, no doubt made him believe, that the vast Powers of Analysis of Investigation, and the irresistable Charms of Eloquence displayed in this libel, would at once decide the question by a great Majority in favour of Pinkney. He did not probably apprehend that Seven and thirty Votes would be necessary to decide the question between Adams and Pinckney. No Man will believe, that he had the least Suspicion that his own Party would in consequence of his Intrigues be brought to the eternal, indellible disgrace of Seven and thirty Votes for Burr, against Jefferson. to the disgrace of running about the Streets, crying “Is it not damn’d hard to be obliged to vote Seven and thirty times for a damn’d Rascal?” He did not foresee that he himself should be reduced to the Necessity of writing to his Friends in that House, to vote for Jefferson rather than that “Cataline” who finally Sent him to his Account. His confidential Printer, inadvertently or treacherously blowed up his mine, by letting out the Secret. The Knowledge of his plan however induced his Antagonits to adopt it in self defence and produced an equal vote for Jefferson and Burr, though he could not prevail to have it adopted by the Federalists. Some Electors aware of his design would not and did not vote for Pinkney: So that his Pamplet would have been lost, if his party had prevailed.
The first Sentence in the Libel is “Some of the Warm Friends of Mr Adams are taking unwearied pains to disparage the motives of those Federalists who advocate the equal support of General Pinckney, at the Approaching Election of President and Vice President.” The great Body of the People of the United States would not have understood the Meaning of this Sentence. The great Majority of Federalists as well as of Republicans, neither knew of any Such Project or Suspected Such a design. The Scheme was known only to a few knowing and confidential ones among the federalists, and Suspected rather than known by the Friends of Mr Adams, and by a few of the most Sagacious and best informed of the Republicans. This Sentence however Shews that the Subject was deeply impressed upon Hamiltons mind; and well it might be, as will Sufficntly appear from the following Facts. He had deliberately formed the design, to throw Adams out of his Chair: but how was this to be done? Aye, there was the rub. To Sett up, himself, or Mr Jay or General Pinckney or any other Man in the Union, he knew would be the certain loss of the Election and the infallible introduction of Mr Jefferson. The End must, then, be accomplished by Finesse, Stratagem, and Hypocrisy, or not at all. And what was the Stratagem? It was, first to prevail upon General Pinckey to be proposed as a Candidate, and to this End he held out hopes to him of Promotion in civil life to reconcile him to accept for a Short time, a Commission of Major General in the Army under himself, tho’ Pinckney was the Senior Officer to Hamilton by a dozen Years in Age and by higher Rank and earlier Service in the revolutionary War. 2 To obtain an equal Vote for Pinckney and Adams. To this end he employed his Friends in Congress to call a Caucus to agree upon Candidates for President and Vice President. At this caucus every member was required to pledge his honour, his sacred honour and not only his own honour, and Sacred honour, but the honour and Sacred honour of his State that an equal vote Should be given for Pinkney, as for Adams. I appeal to Mr Dexter and to Judge Sewall. These Gentlemen had Sagacity enough to Suspect, though they could Scarcely believe that a plan So impudent and So infamous could be really intended as to throw out Mr Adams by Such a juggling Trick, Such a Coup de Theatre, but however they were So Struck with the Singularity of the plan and Saw So clearly the possibility of Such an effect if not of Such a design, that they both explicitly protested, that if that was intended or was likely to be the Effect, they would be bound by no Such Agreement. Judge Sewall knows the rude Savage, and brutal treatment he received in this very caucus and another, on the Same Account. Mr Dexter knows what I Say to be true.
3 To this End Hamilton called a Caucus of the Federalists of the City of New York. There he opened his Plan, of an equal Vote for Pinckney and Adams, and gave intimations that he should be as willing to have one as the other, or rather better Satisfied to have Pinckney. The Surmise, and Suspicion of this immediately divided the Federalists of New York. Many were disgusted and declared if Such was the design they would have nothing to do with it. Not discouraged by this, however, he called a public Meeting of the Citizens of New York and made one of his Orations that are represented by his Idolators So Superior to those of Demosthenes or Cicero; as the Effusions of the most extraordinary Man this this or any other Country ever produced. In this Speech he graciously condescended, that is, in other Words he hypocritically pretended to Speak respectfully of President Adams; but advocated an equal Vote for General Pinckney and Mr Adams. He then collected a private Clubb of his particular Friends and made a List of Candidates for Reprepresentatives of the City in the next Assembly of the State to meet in Albany. His List consisted of his confidential Friends who would vote as he would have them for Electors of President and Vice President. They were obscure Men of little Weight. When this List was first put into Burrs hands as Hamiltons Ticket, he looked over it, with a mixed Smile of Joy and contempt, and rolling it up to put it in his Pockett exclaimed “Now I have him all hollow.” And indeed he had him; for he went immediately and formed a Coalition between the Clintons, the Livingstons and the most respectable People of the City and the State. He even persuaded Governor Clinton and General Gates, to condescend to Stand Candidates to go to Albany and Vote for electors, who would vote for Jefferson and Clinton, or Jefferson and Burr. Untill this time, the Electoral Votes of New York had always been unanimous for Washington and Adams.
4. General Washington, the first and constant President of the Society of the Cincinnati was now removed from earthly honours to a Crown of Glory. But before his departure, I will not Say with General Knox that he “was left of God for the first time,” but I will Say, that by one of the greatest Errors of his life he had been left, to force up Hamilton over the heads of all the old Major Generals, Brigadier Generals, and Colonels and Lieutenant Colonels of the revolutionary Army, many of whom were as much his Superiours in military Science, experience and Judgment as they were his Seniors in rank. By this Step Washington had made Hamilton a Candidate for the Office of President general of the Society, I will not give it the invidious name of the order of the Cincinnati. A general Meeting of the Members was Summoned to New York to choose Hamilton their President general, which was done accordingly. To this Assemly he opened his design of obtaining an equal Vote for Pinckney and Adams; and he laboured So Successfully with the Society or at least with his most confidential Friends among the Members, that he obtained their general consent. Even the two Chaplains were brought Over and the two reverend Doctors, Dwight and Hithcock, with their blue ribands, and Silver Eagles at their black buttonholes, were, each of them heard repeatedly to say “We must Sacrifice Adams.”
5. Such was his Zeal and Anxiety, to accomplish his purpose, that all this was not Sufficient to insure him Success. He had Still Some doubts, to remove which when he took a Journey through New England, to confirm the faithful, to fix the wavering, and to make proselytes if possible. Arrived at Boston the Headquarters of the great Promoters of his funding Tricks and Swindling Banks, by which he had thrown millions of dollars, for which they had never wet a finger, into their Pocketts, drawn out of the Labour and Industry of the most honest and disinterested part of the Community. Nothing Short of a publick dinner in Phanuel Hall, could shew the Gratitude of those whose fortunes he had made per Saltum, in the twinkling of an Eye. Here he toasted “The Headquarters of good Principles” of Funding and Banking. Here he consulted his Friends, who were the friends, Patrons, and Supporters of Pickering and Ames and Several others in the Same Vortex. From Boston he went to Rhode Island, on the Same Enterprize. But before his departure, the Town of Boston was filled with defamatory Whispers concerning John Adams. Arrived at Providence, he visited or was visited by, Persons, whose Memories and consciences will ascertain them. I might guess at Some, but will not. The then Governor Fenner, visitted me in Providence, not long after Hamiltons visit to him. The Governor gave me, of his own accord, an account of Hamiltons conversation with him. I Shall omit every Thing but the Essence. Hamilton, in Short opened his plan to Fenner, So far as this. He requested him to promote and encourage an equal vote, at the approaching Election for Pinckney and Adams. As an argument for this measure, he urged, the impossibility that Adams Should be chosen President. That he had correspondences in all the States, and he had made his calculations with great care; and had ascertained that Adams could not be chosen. That the only chance for keeping out Jefferson, was to give an equal vote for Pinckney and Adams. Fenner, who certainly was a Sagacious Man, and I believe as honest and Sincere as any leading Federalist in Rhode Island, instantly Suspected the dark design. He said to Hamilton “How can you think of laying Such a plan to Supplant that old Servant, that ancient Patriot of the Revolution!” All the answer he could obtain for from Hamilton was “according to my calculations Adams cannot be chosen.” Finding he could not gain Fenner to his purpose, he attempted to soften him by flattery: told him he “liked him very well; was much pleased with his honesty and frankness” &c and then took his leave. All his Industry and address however, could wholly Suceed in Rhode Island. One of the Electors perceiving the Trick declared he would not connive at it, but would defeat it, if he could. He would not vote for Mr Pinckney, and accordingly threw away his vote; upon one who was not a Candidate. So that Hamilton would have been disappointed if he had been successful in obtaining an equal vote in all other States. His Libell would have been useless.
It will now be easy to understand, who were the Persons who “disparaged the Motives of those who advocated an equal Support of General Pinckney.” They were the disinterested Federalists of New York whom he had allarmed disgusted and divided by his confidential Caucus in which he had Suffered his Scheme to leak out, and by which he had lost every Electoral Vote of the State of New York, for Pinckney as well as Adams. They were the few in the Caucus of the Cincinnati at New York who were not willing to Sacrifice Adams. They were Governor Fenner and others in Rhode Island who Saw through his insidious design; They were a few and but a few in Boston who Suspected a dark plott; tho in that town it was confided only to a choice few Selection of Funders and Bankers. They were a Few in the Caucus of Congress, who Suspected the Intrigue and among these, I confidently name Judge Sewal and the Honourable Samuel Dexter and Colonel Joseph Lyman of Springfield as honest a Man as the County of Hampshire ever produced, whose Death like that of Dana Lincoln and Knox I can now only lament. They were, many among Hamiltons best Friends in the Southern States, who blamed his conduct in Strong terms. They were Some of his best Friends in the Massachusetts among whom I confidently Name Rufus King and Christopher Gore.
But it seems my “Personal Friends,” “disparaged” his “motives” from another Topick, namely by calling him a “Factious Spirit,” a “versatile Spirit, who could not be long Satisfied with any Chief however meritorious.”
Really, if I should believe this to be true, I must take Mr Hamiltons Word for it. I never knew that I had Such “personal Friends.” I never knew that I had any Friends who had So much Sagacity as to penetrate this Truth, or So much fortitude as to declare it. I will Say nothing of the “factious Spirit.” Let Posterity judge. Let the World judge. But “a versatile Spirit” he cannot be called, unless in an hypocritical Sense.—His invariable object was the head of this Nation, whether as President as Monarch, or as Despot with an Army of Conscripts at his heels. “Empire! Empire! Empire! let that Word make sacred all I do or can attempt.” This was his whole Creed, theological, philosophical, moral political and civil. From this Principle, which in my opinion was his only Principle, he Scorned and defamed Washington, whenever Washington would not be his Tool; from this Principle he hated and Slandered Jefferson, whom he could not despize; from this Principle he calumniated Burr, with a cool deliberate, insidious, persevereing malice, the parrellel of which I never knew, and which finally cost him his life. From this Principle, he libelled Adams. From this Principle he calumniated every Man who Stood before him, every Man who Stood on equal ground with him, and every Man who was after him near enough, to have a probability or possibility of coming up with him. From this Principle he gave the go by to Mr Jay, by propagating the Idea that he was a “degraded Character” and become a “religious Fanatick.” He could not Surely be called “a versatile Spirit.” My “personal Friends, were in an error; quite mistaken, if they called him a “versatile Spirit,” his object was invariable, not versatile, viz. Supream Power; his means were invariably the Same viz Libels, lies and Slanders. Therefore certainly not versatile. But enough of “Faction and Versatility.” Proceed We now to the next class of my personal Friends.
“Sometimes they are ambitious Spirits, who can be contented with no Man, that will not Submit to be governed by them.”
Here, my Friends, if I had any Such, hit the Nail on the head. Their Judgment was exact and infallible. I know I had some Such Friends, but they were So few that I know not how Hamilton came to the Knowledge of them. They were certainly so inefficient as not to make themselves conspicuous. Hamilton must have had a vigilant Espionage, to discover, that any Such were in being. This was So precisely the Character of Hamilton, that every Man above him, every man on a line with him, and every man below him, who could be Suspected by him of a possibility of a competition with him for the highest Office Power, was sure to be blackened blasted and persecuted by himself and his Friends.
“Sometimes they are intriguing Partisans of great Britain, who devoted to the Advancement of her Views, are incensed against Mr Adams for the independent impartiality of his conduct.” Those who Spake this language if any Such there were, were Surely “Daniels come in Judgment.” This was Adams’s Crime! his unpardonable Crime! his inexpiable Crime! His Peace with France; his patient, cool, persevering neglect, to propose an Alliance offensive and defensive with Great Britain, and to place his Countries Commerce, under the kind compassionate, and disinterested Protection of the omnipotent British Navy, were more heinous Sins than his Impeachment of the Judges in the Massachusetts in 1773 for Subverting the fundamental Constitution of the Province Charter, by accepting corrupt Salaries from the Crown; than his vote in Congress, on the third day of July 1776 for the independence of the United States; than his Treaty with Holland in 1782; or his peace with Great Britain in 1783.—So no more, at present, upon this article.
In addition to a full Share of all these Imputations, he Says, “peculiar accusations have been devised against him. “The Resentment of disappointed Ambition.” “Had the President, upon the devise demise of General Washington appointed him Commander in chief, of the Army, he would have been, in my Estimation, all that is wise and great and good.” This deserves consideration, and the “Analysis of Investigation.”! Those who “pretended” this, did not understand the Man nor the Subject. They did not make the just and necessary discriminations.
Had Adams, on the demise of Washington, or at any time before, or had he appos at the time when he appointed Washington, appointed Hamilton Commander in Chief, instead of allowing Adams to be wise or good or great he would have thought him Silly, conceited and weak, or rather against his knowledge his Judgment. (Conscience he had not, or it was Seared with a hot Iron) he would have instructed his Dupes Spies and Tools to represent Adams as he had often done Hamilton Washington as weak vain ignorant and foolish, actuated by no motive but his vanity. Hamilton had no more gratitude than a Cat. if you give a hungry famished Cat, a Slice of meat, She will not accept it as a Gift: She will snatch it by Force, and express in her Countenance and Air, that She is under no obligation to you; that She has got it by her own Cunning and Activity, and that you are a fool for giving it to her.
A Paragraph follows that I cannot read at this moment, without the Same Sentiments and feelings that it excited When I first read it; Sentiments of irresistable Ridicule and ineffable Contempt. The Passage is in these Words “I was one, of that numerous Class, who had conceived a high veneration for Mr Adams on account of the part he acted in the first Stages of our Revolution. My Imagination had exalted him to a high Eminence, as a Man of patriotic, bold, profound and comprehensive mind.” And pray what could this Scottis West India Boy just from Scotland know of Mr Adams, or his History, “his Mind,” “his Conduct,” in the “first Stages of the Revolution”? How could he have known any Thing of the first Stages of the Revolution? Whence could he have derived his magnificent hyperbolical extravagant Idea of Mr Adams? The Revolution began before he was born, and was compleated before he knew any Thing about it. It began in 1759 and was finished in 1774. Hamilton it is believed was not born in 1759 and was not out of Colledge in 1774.
What do you mean by the Revolution? it will be asked. I answer not the War. The War was the Effect of the Revolution but no part of the Resolution it Self. The Revolution was in the Minds of the People of the thirteen Colonies. The entire Change in the opinions Principles and Affections of the People relative to their Right Duties and Relations towards great Britain, and in an unalterable determination to resist her naval Pretentions and arbitrary Usurpations; to the last Extremity; and to break in Pieces that rod of Iron She was preparing to hold over Us and make the Sole Instrument of her Government in America. This Revolution began in 1760 and was compleated in 1774. This Revolution produced a War between independent Nations, Great Britain and America. After the War broke out this Scotch Creolian Boy crept into the Army as a Something, I know not what, whether a volunteer, an Ensign, an Aid de Camp a Scribbler or a Secretary, or a Colonel I neither no nor care, as an Adventurer, a hungry Wolf who had no other Way to Subsist himself or prowl for prey I believe. What could this Infant know of Mr Adams, who had Seen the Character of Great Britain and America and their Relations to each other in 1745, more distinctly in 1755, and in broad day light in 1761, when he Saw as distinctly as he does now that an eternal Seperation between Great Britain and America had become inevitable.
What then could this Boy know fifteen years at least before he was born, of Mr Adams, and what could he know of him from 1759 or 60 to 1774, when he, hamilton was in Nevis and in Scotland? It is plain then that this rash conceited Boy took his pompous Character of Adulation as lightly and foolishly as he afterwards conceived his Portrait of Vituperation, of insolent Scurrility of base Hypocricy, and of fell Scottish Malice and Revenge.
But what was the cause of his Sudden fall from the Sublime to the profound? from the Upsos to the Bathos? Why, “In the progress of the War, opinions were ascribed to him opinions were ascribed to him, which brought into question with me, the Solidity of his Understanding.” And who was “Me?” Alexander Hamilton of Nevis? Alexander Hamilton of Nevis. And who was “him”? John Adams of Massachusetts. Hamilton an Aid du Camp: Adams a Member of Congress. Hamilton a Boy; Adams a Man.—And what were the “opinions ascribed to him”? which brought into question, with this Second Sighted Scott, “the Solidity of his Understanding?” “He was represented” (by whom?) “to be of the Number of those who favoured the Inlistment of our Troops annually, or for Short Periods, rather than for the term of the War.” It was to be Sure a great Calamity to Mr Adams that the Solidity of his understanding Should have been brought into question with the great Aid du Camp, tho’ it was upon false grounds and Spurious Reports. Mr Hamilton was too young a Man to know any Thing of the Difficulties which Congress had to encounter at that time. The System adopted at that time proved the Imbecillity of all the wisest Men in Congress, as much at least as of that of Mr Adams. But in fact the Imbecillity was then and continued to his death in Hamilton. Born among Slaves in Nevis and educated among Oatmeal Earter’s in Scotland, he had no Idea of the Character of Beef Eating Freemen. There are only two Men living, to whom I appeal as Witnesses, and those are the late governor McKean of Pensilvania, and the late Judge Pain of Massachusetts. These Gentlemen well know that John Adams was one of the first among the Members of Congress in 1775 both to propose and promote the Election of Mr Washington to the Command of the Army and to furnish him with a permanent and well disciplined Army. Neither Mr Gerry nor Mr Lovel nor Mr Jefferson or Chancellor Livingston were in Congress So early as this. Mr Findlay of Pensilvania, in the Course of the last Winter detailed the very arguments, in 1812 and almost in the very Words which were used in Congress in June 1775 upon this Subject of permanent and temporary Inlistments and upon the Subject of three dollars and Seven dollars pay. Governor McKean certainly remembers this, for he took an able and distinguished part in the debate on the Same Side with me. No body opposed, every body advocated Inlistment during the War of as many Men as could be obtained. An handful of Redemptioners and trasported Convicts might have been obtained in Some of the Middle and Southern States; and half an handfull of Sotts and Vagabonds, who by forfeiting all Character could obtain no Subsistence at home, might have enlisted in the Northern States: but not one Regiment of that description, could have been found in all New England. And, from New England, was every Soldier, then in the Army before Boston, Surrounding and confining the British Army there. Did Sawney Suppose New Englandmen to be Scotch Highlanders? ready to follow, for Plaids and Bagpipes any head of a Clan? Was Such an ignorant Adventurer, fit to govern New Englandmen?
At what time General Washington began to recommend Inlistments, during War, is not remembered: but this is certain, that as Soon as General Washington or any one else recommended Such Inlistments Mr Adams became an Advocate for them. Mr Adams advocated annual Inlistments no longer than all his Colleagues and all the Assemblies in New England, and all his Correspondents who were all the principal Men of that Country, were of the Same Opinion. An Army must be had to restrain the Enemy from ravaging the Country, and that Army must come from New England; it could be had no where else. None adequate to the Service could be obtained, but by Inlistment for more definite Periods than the duration of the War. Mr Adams never had any Objection to the Inlistment of as many as could be obtained for the War. He only contended that this mode must not be the exclusive one.
The difficulties Congress had to encounter in the four first Years are buried in Oblivion. The questions concerning the Pay of Officers and Soldiers: questions concerning periods of Inlistments; questions concerning Articles of War, and questions concerning almost every thing else: were embarrassed by obstinate Prejudices and invincible habits among the People, fomented and inflamed by democratic Writers, Some of whom were almost as licentious and disorganising, as this Pamphlet of Mr Hamilton. Mr Adams rejoiced, when the time arrived, that Men could be obtained during the War, as much as any Man. But how few were ever obtain in that manner? and how few ever will be obtained, as long as our Country preserves its felicity, its distinction and its Glory? that is to Say as Long as every Class of People lives in ease, affluence and abundance at home: as long as we have neither Millions nor thousands Starving for want of Bread, or in despair for Want of Employment.
None of the difficulties of procuring Soldiers during the revolutionary War are recorded in any American History. The present Generation knows nothing of them. The World has no Suspicion of them. Go into some of the Villages of Massachusetts and enquire of the Old Men, and you may hear Something of them. The Town of Quincy, has within a few days, in this month of June recorded 1812 recorded a Sample of the measures which were taken in the Revolutionary War to obtain Soldiers. The Town voted thirteen dollars a month, to each Soldier of the fifteen, draughted for our proportion of the hundred thousand Militia Men, whenever they Shall be ordered into Service and a dollar a day, besides, for every day they Should be required to exercise; in Addition to the five dollars a month and all other Emoluments afforded by Congress.
It was not any recommendation of General Washington that had any weight with Mr Adams. The Delegates and Assemblies of New England, and Mr Adams as their Servant or Associate, knew infinitely better than General Washington and all his Aids and Secretaries, what could be done and what could not be done, among their Neighbors and fellow Citizens. The General was in the right to recommend Inlistments during the War, and they were right to comply with his recommendation, as Soon as it could be done with Safety to their Country and no other sooner. General Washington never assumed the Character of perpetual Dictator. That Pretension was reserved for his arrogant conceited ignorant and despotic Aid: who I doubt not would have adopted a military Conscription at the point of the Bayonette and at the mouth of Field Pieces loaded with Grape or langredge, as readily and with as much pleasure as A French Democratical Assembly or a French Emperor.
But what are We to think of a Boy of an Aid de Camp, who could take up transient flying Rumours in an Army without a particle of Evidence, treasure them up for twenty three or four and twenty years and then, without the least Examination or Hesitation bring them Solemnly before the Publick to blast the Character of his Father and his Master? for I had been both to him. In that Army were Tory Officers, who afterwards deserted to the Enemy, and who then bore no good Will to me. In Congress We were almost half Tories; who detested my System of Politicks and opposed it in every Step. In Philadelphia in Pensilvania, the Quakers and Proprietary Gentry, were perpetually Slandering me, because they had conceived an opinion, derived probably from their Confidants in Congress, that I was the great Leader and Champion of Independence. What Surmises and Reports these People might have propagated concerning me in the Army I know not. But what terms of Contempt and Indignation are Strong enough, for an impertinent Boy who receives them without proof, lays them up for twenty five years and then Sends them abroad to calumniate the first Magistrate of the Nation his own Patron and Benefactor? And the Patron and Benefactor of his Brother Stephens, his Cousin Hamilton and his other Relation at his recommendation?
